ORDER

PER CURIAM.
Defendant appeals from his conviction by a jury for attempt to commit forcible sodomy, § 566.060, RSMo Supp.1993, and false imprisonment, § 565.130, RSMol986. The court sentenced him as a persistent sexual offender to consecutive sentences of thirty-five years for attempt to commit forcible sodomy and one year for false imprisonment. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).